Title: From Alexander Hamilton to Benjamin Lincoln, 24 November 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentNov. 24, 1791.
Sir

The President has received a petition from the keeper of the light house at Portland (Joseph Greenleaf) setting forth that his compensation is fixed below the rate at which he can afford to perform the service. It is understood that it was not a matter of contract, but that it was fixed at that rate after his appointment to the duty. Your opinion on the sufficiency of the allowance and on the degree to which it may be expedient, if at all, to increase it, are desired.
I am, Sir,   Your most obedt. servant
Benj. Lincoln Esq.CollectorBoston.
